Electronically Filed
                                                        Supreme Court
                                                        SCAD-16-0000523
                                                        05-JAN-2017
                          SCAD-16-0000523               01:17 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       WILLIAM T. MARTINEZ,
                            Respondent.


                        ORIGINAL PROCEEDING
                    (ODC Case No. 15-034-9253)

                       ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the December 20, 2016 affidavit
submitted by Respondent William T. Martinez and the record, it
appears Respondent Martinez has complied with the terms of his
suspension.   We further note Respondent Martinez has averred he
intends to comply in a timely manner with the requirement he pay
$2,417.00 in restitution to his former client.    Therefore,
           IT IS HEREBY ORDERED that, pursuant to RSCH Rule
2.17(b), Respondent Martinez is reinstated to the practice of law
in the jurisdiction of the State of Hawai#i, effective upon entry
of this order.
           DATED: Honolulu, Hawai#i, January 5, 2017.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson